EXHIBIT 10






PROTECTIVE LIFE CORPORATION
LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED AS OF MAY 5, 2003)

1.   Purpose. The purpose of the Protective Life Corporation Long-Term Incentive
Plan is to further the long-term growth in profitability of Protective Life
Corporation by offering long-term incentives to those key executives, officers
and employees who will be largely responsible for such growth.

2.   Definitions.

        “Award” shall mean any grant or award under the Plan.

        “Award Period” shall mean the period of calendar years fixed by the
Committee with respect to all Performance Share Awards with the same Date of
Grant (but no more than five years) commencing with each Date of Grant, except
that the Award Period for a recently hired employee may be for such lesser
period as determined by the Committee.

        “Board” shall mean the Board of Directors of the Company.

        “Cause” shall mean (i) the willful failure by the Participant to perform
substantially the Participant’s duties as an employee of the Company (other than
due to physical or mental illness) after reasonable notice to the Participant of
such failure, (ii) the Participant’s engaging in serious misconduct that is
injurious to the Company or any Subsidiary, (iii)  the Participant’s having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony, or (iv) the breach by the Participant of any written covenant or
agreement not to compete with the Company or any Subsidiary.

        “Change in Control” shall mean the occurrence of any of the following
events: (i) a transaction or acquisition as identified in the Company’s Rights
Agreement, as in effect from time to time, (ii) the consummation of any
consolidation, merger or similar transaction or purchase of securities of the
Company pursuant to which (x) the members of the Board immediately prior to such
transaction do not, immediately after the transaction, constitute a majority of
the Board of Directors of the surviving entity or (y) the stockholders of the
Company immediately preceding the transaction do not, immediately after the
transaction, own at least 50% of the combined voting power of the outstanding
securities of the surviving entity, (iii) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company, including, without limitation,
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of Protective
Life Insurance Company, or (iv) any other event or transaction that is declared
by resolution of the Board to constitute a Change in Control for purposes of the
Plan.

        “Change in Control Price” shall mean the greater of (i) the price per
share of Common Stock immediately preceding any transaction resulting in a
Change in Control or (ii) the highest price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash), except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be the
Fair Market Value on the date on which the cash out described in Section 10(a)
occurs.

        “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

        “Committee” shall mean the Compensation and Management Succession
Committee of the Board (or such other committee of the Board that the Board
shall designate from time to time) or any subcommittee thereof comprised of two
or more directors each of whom is an “outside director” within the meaning of
Section 162(m) of the Code and a “non-employee director” within the meaning of
Rule 16b-3, as promulgated under Section 16 of the Exchange Act.

        “Common Stock” shall mean the common stock, par value $0.50 per share,
of the Company.

        "Company" shall mean Protective Life Corporation, a Delaware
corporation.

        “Date of Grant” with respect to a Performance Share Award shall mean as
of January 1 of the year in which such Award is made.

        “Disability” shall mean long-term disability as defined under the terms
of the Company’s qualified pension plan.

        “Eligible Employee” shall mean any person (including any officer)
employed by the Company or any Subsidiary on a full-time salaried basis.

        “Employment” shall mean continuous and regular salaried employment with
the Company or a subsidiary, which shall include (unless the Committee shall
otherwise determine) any period of vacation, any approved leave of absence and
any salary continuation or severance pay period and, at the discretion of the
Committee, may include service with any former subsidiary of the Company.

        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

        “Executive Officer” shall mean any person who is an officer of the
Company within the meaning of Rule 16a-1(f) of the Exchange Act.

        “Fair Market Value” of the Common Stock shall mean (i) with respect to
Performance Shares, the average of the daily closing prices for a share of the
Common Stock for the twenty trading days prior to the date of payment of
Performance Shares for an Award Period or an Interim Period, as the case may be,
on the Composite Tape for New York Stock Exchange - Listed Stocks, or, if the
Common Stock is not listed on such Exchange, on the principal United States
securities exchange registered under the Exchange Act on which the Common Stock
is listed, or, if the Common Stock is not listed on any such exchange, the
average of the daily closing bid quotations with respect to a share of the
Common Stock for such twenty trading days on the National Association of
Securities Dealers, Inc., Automated Quotations System or any system then in use
or (ii) with respect to other Awards, on any date, the closing price of a share
of Common Stock, as reported for such day on a national exchange, or the mean
between the closing bid and asked prices for a share of Common Stock on such
date, as reported on a nationally recognized system of price quotation, provided
that, in the event that there are no Common Stock transactions reported on such
exchange or system on such date, Fair Market Value shall mean the closing price
on the immediately preceding date on which Common Stock transactions were so
reported.

        “Incentive Stock Option” shall mean an Option which is intended to meet
the requirements of Section 422 of the Code.

        “Interim Period” shall mean a period of calendar years chosen by the
Committee commencing with any Date of Grant, which period is less than the Award
Period commencing on the Date of Grant.

        “Nonstatutory Stock Option” shall mean an Option which is not intended
to be an Incentive Stock Option.

        “Normal Retirement” shall mean retirement at or after the earliest age
at which the Participant may retire and receive a retirement benefit without an
actuarial reduction for early commencement of benefits under any defined benefit
pension plan maintained by the Company or any of its Subsidiaries in which such
Participant participates.

        “Option” shall mean the right to purchase the number of shares of Common
Stock specified by the Committee, at a price and for the term fixed by the
Committee in accordance with the Plan and subject to any other limitations and
restrictions imposed by the Plan or the Committee.

        “Participant” shall mean an Eligible Employee who is selected by the
Committee to receive an Award under the Plan.

        “Performance Share” shall mean the equivalent of one share of Common
Stock granted under Section 6 which becomes vested and nonforfeitable upon the
attainment, in whole or in part, of performance objectives determined by the
Committee.

        “Plan” shall mean the Protective Life Corporation Long-Term Incentive
Plan as set forth herein and as may be amended from time to time.

        “Restricted Period” shall mean the period during which a grant of
Restricted Stock or Restricted Units is subject to forfeiture.

        “Restricted Stock” shall mean any Award of Common Stock granted under
Section 9 which becomes vested and nonforfeitable, in whole or in part, upon the
satisfaction of such conditions as shall be determined by the Committee.

        “Restricted Unit” shall mean any Award of a contractual right granted
under Section 9 to receive Common Stock (or, at the discretion of the Committee,
cash based on the Fair Market Value of the Common Stock) which becomes vested
and nonforfeitable, in whole or in part, upon the satisfaction of such
conditions as shall be determined by the Committee.

        “Section 162(m)” shall mean Section 162(m) of the Code.

        “Stock Appreciation Right” shall mean any Award of a contractual right
granted under Section 8 to receive cash, Common Stock or a combination thereof.

        “Subsidiary” shall mean any corporation of which the Company possesses
directly or indirectly fifty percent (50%) or more of the total combined voting
power of all classes of stock of such corporation and any other business
organization, regardless of form, in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined equity interests in
such organization.

3.   Administration of the Plan.

        The Plan shall be administered by the Committee which, subject to the
provisions of the Plan, shall have the authority to select the Eligible
Employees who are to participate in the Plan, to determine the Awards to be made
to each Eligible Employee selected to participate in the Plan, and to determine
the conditions subject to which Awards will become payable under the Plan.

        The Committee shall have full power to administer and interpret the Plan
and to adopt such rules and regulations consistent with the terms of the Plan as
the Committee deems necessary or advisable in order to carry out the provisions
of the Plan. Except as otherwise provided in the Plan, the Committee’s
interpretation and construction of the Plan and its determination of any
conditions applicable to Awards or the granting of Awards to specific
Participants shall be conclusive and binding on all Participants.

        In connection with its determination as to the payment of Performance
Shares, the Committee has full discretion to adjust performance criteria to
recognize special or nonrecurring situations or circumstances for the Company or
any other corporation or entity for any year.

        The Committee may employ such legal counsel, consultants and agents
(including counsel or agents who are employees of the Company or a Subsidiary)
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel, consultant or agent and any
computation received from any such consultant or agent. All expenses incurred in
the administration of the Plan, including, without limitation, for the
engagement of any counsel, consultant or agent, shall be paid by the Company. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with the Plan other than as a result of such individual’s willful misconduct.

        The Plan shall be unfunded. Benefits under the Plan shall be paid from
the general assets of the Company.

4.    Maximum Amount of Shares Available for Awards.

        (a) Maximum Number of Shares. The maximum number of shares of Common
Stock that may be issued under the Plan shall be a total of 2,500,000 shares of
Common Stock plus the number of shares of Common Stock remaining available for
issuance under the Plan as of May 5, 2003. Without limiting the generality of
the foregoing, whenever shares are received by the Company in connection with
the exercise of or payment for any Award granted under the Plan, only the net
number of shares actually issued shall be counted against the foregoing limit.
Notwithstanding the foregoing, but subject to the provisions of Section 4(c), in
no event shall (i) the number of shares of Common Stock issued under the Plan
with respect to Restricted Stock or Restricted Units exceed 400,000 shares of
Common Stock and (ii) any Participant receive Awards in any calendar year for
more than an aggregate of 400,000 Performance Shares, Stock Options, Stock
Appreciation Rights, Restricted Stock and Restricted Units.

        (b) Shares Available for Issuance. Shares of Common Stock may be made
available from the authorized but unissued shares of the Company or from shares
held in the Company's treasury and not reserved for another purpose. If any
Award is payable solely in cash, no shares shall be deducted from the number of
shares available for issuance under Section 4(a) by reason of such Award except
in the case of the exercise of a Stock Appreciation Right granted in tandem with
an Option. In addition, if any Award in respect of shares is canceled or
forfeited for any reason without delivery of shares of Common Stock, the shares
subject to such Award shall thereafter again be available for award pursuant to
the Plan.

        (c) Adjustment for Corporate Transactions. If the Committee shall
determine that any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar event
affects the Common Stock such that an adjustment is required to preserve, or to
prevent enlargement of, the benefits or potential benefits made available under
the Plan, then the Committee may, in such manner as the Committee may deem
equitable, adjust any or all of (i) the number and kind of shares which
thereafter may be awarded or optioned and sold or made the subject of Awards
under the Plan, (ii) the number and kinds of shares subject to outstanding
Options and other Awards and (iii) the grant, exercise, base or conversion price
with respect to any of the foregoing. Additionally, the Committee may make
provisions for a cash payment to a Participant or a person who has an
outstanding Option or other Award. However, the number of shares subject to any
Option or other Award shall always be a whole number.

5.   Participation. Participants in the Plan shall be selected by the Committee
from those Eligible Employees who, in the judgment of the Committee, have a
substantial opportunity to influence the long-term profitability of the Company.

6.   Performance Shares.

        (a) Performance Share Awards.

        (1) After appropriate approval of the Plan, and thereafter from time to
time, the Committee shall select Eligible Employees to receive Performance Share
Awards in any year as of the Date of Grant. Any Eligible Employee may be granted
more than one Performance Share Award under the Plan, but no Eligible Employee
may earn, in the aggregate, more than 50% of the Performance Shares which are
the subject of the Plan. An Award of Performance Shares hereunder shall not be
made unless such Award is in compliance with all applicable law.

        (2) No Participant shall be entitled to receive any dividends or
dividend equivalents on Performance Shares; with respect to any Performance
Shares, no Participant shall have any voting or any other rights of a Company
stockholder; and no Participant shall have any interest in or right to receive
any shares of Common Stock prior to the time the Committee determines the form
of payment of Performance Shares pursuant to this Section 6.

        (3) Payment of a Performance Share Award to any Participant shall be
made in accordance with this Section 6 and shall be subject to such conditions
for payment as the Committee may prescribe. The Committee may prescribe
different conditions for different Participants. Such conditions may be
expressed in terms of income per share, return on equity, economic value added,
total return, sales or revenues, or on other reasonable bases. Unless the
Committee otherwise determines at the time of grant of Performance Shares to an
Executive Officer, the performance objectives with respect to such Award shall
be related to at least one of the following criteria, which may be determined
solely by reference to the performance of the Company or a division or
subsidiary or based on comparative performance relative to other companies: (i)
income per share, (ii) return on equity, (iii) economic value added, (iv) total
return, (v) sales or revenues, or (vi) other reasonable bases; provided that to
the extent the Committee determines that it is necessary to qualify compensation
under Section 162(m), the performance criteria shall be based on one or more of
the criteria listed in (i) through (v) above. The Committee may prescribe
conditions such that payment of an Award may be made with respect to a number of
shares of Common Stock that is greater than the number of Performance Shares
awarded. Except to the extent otherwise expressly provided herein, the Committee
may, at any time and from time to time, change the performance objectives
applicable with respect to any Performance Shares to reflect such factors,
including, without limitation, changes in a Participant's duties or
responsibilities or changes in business objectives (e.g., from corporate to
subsidiary or division performance or vice versa), as the Committee shall deem
necessary or appropriate. In making any such adjustment, the Committee shall
adjust the number of Performance Shares or take other appropriate actions to
prevent any enlargement or diminution of the Participant's rights related to
service rendered and performance attained prior to the effective date of such
adjustment.

        (4) Each Performance Share Award shall be made in writing and shall set
forth the terms and conditions set by the Committee for payment of such Award
including, without limitation, the length of the Award Period and whether there
will be an Interim Period with respect to the Award and, if so, the length of
the Interim Period.

        (b) Payment of Performance Share Awards. Each Participant who is granted
a Performance Share Award shall be entitled to payment of the Award as of the
close of the Award Period applicable to such Award, but only if and after the
Committee has determined that the conditions for payment of the Award set by the
Committee have been satisfied. At the time of grant of each Performance Share
Award, the Committee shall decide whether there will be an Interim Period. If
the Committee determines that there shall be an Interim Period for the Award to
any Participant, each such Participant granted a Performance Share Award with an
Interim Period shall be entitled to partial payment on account thereof as of the
close of the Interim Period, but only if and after the Committee has determined
that the conditions for partial payment of the Award set by the Committee have
been satisfied. Performance Shares paid to a Participant for an Interim Period
may be retained by the Participant and shall not be repaid to the Company,
notwithstanding that based on the conditions set for payment at the end of the
Award Period such Participant would not have been entitled to payment of some or
any of the Award. Any Performance Shares paid to a Participant for the Interim
Period during an Award Period shall be deducted from the Performance Shares to
which such Participant is entitled at the end of the Award Period.

        Unless otherwise directed by the Committee, payment of Performance Share
Awards shall be made, as promptly as possible, by the Company after the
determination by the Committee that payment has been earned. Unless otherwise
directed by the Committee, all payments of Performance Share Awards to
Participants shall be made partly in shares of Common Stock and partly in cash,
with the cash portion being approximately equal to the amount of federal, state,
and local taxes which the Participant’s employer is required to withhold on
account of such payment. The Committee, in its discretion, may provide for
payment of cash and distribution of shares of Common Stock in such other
proportions as the Committee deems appropriate, except and provided that the
Committee must pay in cash an amount equal to the federal, state, and local
taxes which the Participant’s employer is required to withhold on account of
such payment. There shall be deducted from the cash portion of all Performance
Share Award payments all taxes to be withheld with respect to such Awards.

        For payment of each Performance Share Award, the number of shares of
Common Stock to be distributed to the Participant shall equal the Fair Market
Value of the total Performance Shares determined by the Committee to have been
earned by the Participant less the portion of the Award that was paid in cash,
divided by the Fair Market Value of a Performance Share.

        (c) Death or Disability. If, prior to the close of an Award Period, a
Participant's Employment terminates by reason of his or her death or Disability,
payment of his or her outstanding Performance Share Awards shall be made as
promptly as possible after death or the date of the determination of Disability,
and the number of Performance Shares for each Award to be paid shall be computed
by (i) determining the number of Performance Shares that would have been paid if
the subject Award Period had ended on the December 31 immediately preceding the
date of death or the date of determination of Disability (based on the
conditions set by the Committee for payment of Performance Share Awards for the
subject Award Period); (ii) multiplying the number determined pursuant to clause
(i) by a fraction, the numerator of which is the number of months during the
subject Award Period that the Participant was an active Eligible Employee, and
the denominator of which is the number of months in the Award Period; and (iii)
reducing the resulting product by any Performance Shares for which payment has
been made with respect to any Interim Period during such Award Period. For
purposes of this Section 6(c), the Fair Market Value of the Common Stock shall
be based on the twenty trading days immediately preceding the date of death or
the date of the determination of Disability. Except as provided in Section 6(g),
payments for Awards awarded in the year Employment terminates by reason of death
or Disability shall be paid at the same percentage as an Award awarded in the
year immediately preceding the year of death or Disability.

        (d) Retirement Prior to Close of Award Period. Unless otherwise
determined by the Committee, if, prior to the close of an Award Period, a
Participant's Employment terminates by reason of retirement on or after the
Participant's Normal Retirement date or prior to the Participant's Normal
Retirement date if such retirement was at the request of his or her employer,
payment of the Participant's outstanding Performance Share Awards will be made
as promptly as possible after such retirement and such payment shall be computed
in the same manner as in Section 6(c), using the effective date of retirement in
place of the date of death or the date of determination of Disability.

        (e) Termination Under Certain Circumstances. If, prior to the close of
an Award Period, a Participant's Employment terminates by reason of (i)
retirement prior to the Participant's Normal Retirement date and such retirement
was at the request of the Participant and approved by his of her employer, (ii)
the divestiture by the Company of one or more of its business segments or a
significant portion of the assets of a business segment, or (iii) a significant
reduction by the Company in its salaried work force, the determination of
whether such Participant shall receive payment of his or her outstanding
Performance Share Awards shall be within the exclusive discretion of the
Committee. Payment, if any, of Performance Share Awards to such Participant
shall be made as promptly as possible after one of the events described in the
preceding sentence of this Section 6(e) occurs and the amount of such payment
shall be computed in the same manner as in Section 6(c), using the effective
date that such event occurs in place of the date of death or the date of
determination of Disability.

        (f) Voluntary Termination or Discharge. If, prior to the close of an
Award Period, a Participant's Employment terminates and there is no payment due
under Sections 6(c), (d), (e) or (h) or Section 10, all of such Participant's
outstanding Performance Shares shall forthwith and automatically be cancelled
and all rights of the former holder of such cancelled Performance Shares in
respect to such cancelled Performance Shares shall forthwith terminate.

        (g) Interpretation. Any Plan provision to the contrary notwithstanding,
if any Award of Performance Shares is intended, at the time of grant, to be
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Code, to the extent required to so qualify any Award hereunder, (i) the
Committee shall not be entitled to exercise any discretion otherwise authorized
under the Plan with respect to such Award if the ability to exercise such
discretion (as opposed to the exercise of such discretion) would cause such
Award to fail to qualify as performance-based compensation and (ii) if an
Executive Officer's Employment terminates by reason of retirement on or after
the Participant's Normal Retirement date or prior to the Participant's Normal
Retirement date if such retirement was at the request of his or her employer,
the payment, if any, with respect to any Performance Shares awarded since the
December 31 immediately preceding the date of termination of Employment shall be
made as promptly as possible after the end of the year in which such termination
occurs, and the number of Performance Shares to be paid shall be equal to that
percentage, if any, of such Award that would have been earned if, based on the
conditions set by the Committee for payment of Awards for the subject Award
Period, the subject Award Period had ended as of December 31 of the year in
which the termination occurred, times a fraction, the numerator of which is the
number of months during the subject Award Period that the Participant was an
active Eligible Employee, and the denominator of which is the number of months
in the Award Period.

        (h) Payment Upon Plan Termination. Payment of all Performance Share
Awards outstanding at the date of termination of the Plan shall be made as
promptly as possible after such date and payment of each such Award shall be
computed in the same manner as in Section 6(c), using the effective date of the
termination of the Plan in place of the date of death or the date of
determination of Disability.

7.    Stock Options.

        (a) Grant. Subject to the provisions of the Plan, the Committee shall
have the authority to grant Options to an Eligible Employee and to determine (i)
the number of shares to be covered by each Option, (ii) the exercise price
therefor and (iii) the conditions and limitations applicable to the exercise of
the Option. The Committee shall have the authority to grant Incentive Stock
Options and Nonstatutory Stock Options; provided that Incentive Stock Options
may not be granted to any Participant who is not an employee of the Company or
one of its Subsidiaries at the time of grant. Options shall not be exercisable
after the expiration of ten years from the date of grant. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with Section 422 of the Code.

        (b) Option Price. The Committee shall establish the exercise price at
the time each Option is granted, which price shall not be less than 100% of the
Fair Market Value of the Common Stock at the date of grant, except that, for
purposes of satisfying the foregoing requirement with respect to a Nonstatutory
Stock Option, the Committee may elect to credit against the exercise price
payable by a Participant the value of any compensation otherwise payable to the
Participant under the terms of the Company's compensation practices and programs
which is surrendered, foregone or exchanged pursuant to such rules or procedures
as the Committee shall establish from time to time.

        (c) Exercise. Each Option may be exercised at such times and subject to
such terms and conditions as the Committee may specify in the applicable Award
or thereafter; provided, however, that if the Committee does not establish a
different exercise schedule at or after the date of grant of an Option, such
Option shall become exercisable in three (3) equal installments on each of the
first three anniversaries of the date the Option is granted. The Committee may
impose such conditions with respect to the exercise of Options as it shall deem
appropriate, including, without limitation, any conditions relating to the
application of federal or state securities laws. No shares of Common Stock shall
be delivered pursuant to any exercise of an Option unless arrangements
satisfactory to the Committee have been made to assure full payment of the
option price therefor. Without limiting the generality of the foregoing, payment
of the option price may be made in cash or its equivalent or, if and to the
extent permitted by the Committee, by exchanging shares of Common Stock owned by
the optionee (which are not the subject of any pledge or other security
interest), or by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Common Stock so tendered to the Company, valued as of the date of such tender,
is at least equal to such option price. The Committee may permit a Participant
to elect to pay the exercise price upon the exercise of an Option by authorizing
a third party to sell shares of Common Stock (or a sufficient portion of the
shares) acquired upon the exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise.

        (d) Termination of Employment. Unless the Committee shall otherwise
determine at or after the date of grant, an Option shall be exercisable
following the termination of a Participant's Employment only to the extent
provided in this Section 7(d). If a Participant's Employment terminates due to
the Participant's (i) death, (ii) Disability, (iii) early retirement with the
consent of the Committee or (iv) Normal Retirement, the Participant (or, in the
event of the Participant's death or Disability during Employment or during the
period during which an Option is exercisable under this sentence, the
Participant's beneficiary or legal representative) may exercise any Option held
by the Participant at the time of such termination, regardless of whether then
exercisable, for a period of three years in the case of Normal Retirement or
early retirement with consent and one year in the case of death or Disability
(or such greater or lesser period as the Committee shall determine at or after
the date of grant), but in no event after the date the Option otherwise expires.
If a Participant's Employment is terminated for Cause (or if, after the
Participant's termination of Employment, the Committee determines that the
Participant's Employment could have been terminated for Cause had the
Participant still been employed or has otherwise engaged in conduct that is
detrimental to the interests of the Company, as determined by the Committee in
its sole discretion), all Options held by the Participant shall immediately
terminate, regardless of whether then exercisable. In the event of a
Participant's termination of Employment for any reason not described in the
preceding two sentences, the Participant (or, in the event of the Participant's
death or Disability during the period during which an Option is exercisable
under this sentence, the Participant's beneficiary or legal representative) may
exercise any Option which was exercisable at the time of such termination for 90
days (or such greater or lesser period as the Committee shall specify at or
after the date of grant) following the date of such termination, but in no event
after the date the Option otherwise expires.

8.    Stock Appreciation Rights.

        (a) Grant of Stock Appreciation Rights. Subject to the provisions of the
Plan, the Committee may grant Stock Appreciation Rights in tandem with an
Option, in addition to an Option, or freestanding and unrelated to an Option.
Stock Appreciation Rights granted in tandem with or in addition to an Option may
be granted either at the same time the Option is granted or at a later time.
Stock Appreciation Rights shall not be exercisable after the expiration of ten
years from the date of grant and shall have a base price determined in the same
manner as, and subject to the same conditions as apply with respect to, a
Nonstatutory Stock Option under Section 7(b).

        (b) Exercise of Stock Appreciation Rights. A Stock Appreciation Right
shall entitle the Participant to receive from the Company an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise of the Stock Appreciation Right over the base price thereof. The
Committee shall determine the time or times at which or the event or events
(including, without limitation, a Change in Control) upon which a Stock
Appreciation Right may be exercised in whole or in part, the method of exercise
and whether such Stock Appreciation Right shall be settled in cash, shares of
Common Stock or a combination of cash and shares of Common Stock; provided,
however, that unless otherwise specified by the Committee at or after the date
of grant, a Stock Appreciation Right granted in tandem with an Option shall be
exercisable only at the same time or times as the related Option is exercisable.
Unless the Committee shall establish a different exercise schedule at or after
the date of grant, each Stock Appreciation Right shall become exercisable in
three (3) equal installments on each of the first three anniversaries of the
date of grant.

        (c) Termination of Employment. Unless the Committee shall otherwise
determine at or after the date of grant, a Stock Appreciation Right shall be
exercisable following the termination of a Participant's Employment only to the
extent provided in this Section 8(c). If a Participant's Employment terminates
due to the Participant's (i) death, (ii) Disability, (iii) early retirement with
the consent of the Committee or (iv) Normal Retirement, the Participant (or, in
the event of the Participant's death or Disability during Employment or during
the period during which a Stock Appreciation Right is exercisable under this
sentence, the Participant's beneficiary or legal representative) may exercise
any Stock Appreciation Right held by the Participant at the time of such
termination, regardless of whether then exercisable, for a period of three years
in the case of Normal Retirement or early retirement with consent and one year
in the case of death or Disability (or such greater or lesser period as the
Committee shall determine at or after the date of grant), but in no event after
the date the Stock Appreciation Right otherwise expires. If a Participant's
Employment is terminated for Cause (or if, after the Participant's termination
of Employment, the Committee determines that the Participant's Employment could
have been terminated for Cause had the Participant still been employed or has
otherwise engaged in conduct that is detrimental to the interests of the
Company, as determined by the Committee in its sole discretion), all Stock
Appreciation Rights held by the Participant shall immediately terminate,
regardless of whether then exercisable. In the event of a Participant's
termination of Employment for any reason not described in the preceding two
sentences, the Participant (or, in the event of the Participant's death or
Disability during the period during which a Stock Appreciation Right is
exercisable under this sentence, the Participant's beneficiary or legal
representative) may exercise any Stock Appreciation Right which was exercisable
at the time of such termination for 90 days (or such greater or lesser period as
the Committee shall specify at or after the date of grant of such Stock
Appreciation Right) following the date of such termination, but in no event
after the date the Stock Appreciation Right otherwise expires.

9.   Restricted Stock and Restricted Units.

        (a) Grant of Restricted Stock or Restricted Units. Subject to the
provisions of the Plan, the Committee may grant Awards of Restricted Stock or
Restricted Units to Participants at such times and in such amounts, and subject
to such other terms and conditions not inconsistent with the Plan, as it shall
determine. Each grant of Restricted Stock or Restricted Units shall be evidenced
by an Award Agreement. Unless the Committee provides otherwise at or after the
date of grant, stock certificates evidencing any shares of Restricted Stock so
granted shall be held in the custody of the Secretary of the Company until the
Restricted Period lapses, and, as a condition to the grant of any Award of
shares of Restricted Stock, the Participant shall have delivered to the
Secretary of the Company a certificate, endorsed in blank, relating to the
shares of Common Stock covered by such Award.

        (b) Termination of Employment. Unless the Committee otherwise determines
at or after the date of grant, the rights of a Participant with respect to an
award of Restricted Stock or Restricted Units outstanding at the time of the
Participant's termination of Employment shall be determined under this Section
9(b). If a Participant's Employment terminates due to the Participant's (i)
death, (ii) Disability, (iii) early retirement with the consent of the Committee
or (iv) Normal Retirement, any restrictions on an Award of Restricted Stock or
Restricted Units shall lapse. Unless the Committee otherwise determines, any
portion of any Restricted Stock or Restricted Unit Award as to which the
Restricted Period has not lapsed at the date of a Participant's termination of
Employment for any reason not described in the preceding sentence shall be
forfeited as of such date.

        (c) Delivery of Shares. Upon the expiration or termination of the
Restricted Period and the satisfaction (as determined by the Committee) of any
other conditions determined by the Committee, the restrictions applicable to the
Restricted Stock or Restricted Units shall lapse and a stock certificate for the
number of shares of Common Stock with respect to which the restrictions have
lapsed shall be delivered, free of all such restrictions, except any that may be
imposed by law, to the Participant or the Participant's beneficiary or estate,
as the case may be. No payment will be required to be made by the Participant
upon the delivery of such shares of Common Stock, except as otherwise provided
in Section 11(a). Payment for Restricted Stock shall be made by the Company in
shares of Common Stock. Payment for Restricted Stock Units shall be made by the
Company in shares of Common Stock, cash or in any combination thereof, as
determined by the Committee.

        (d) Restricted Period; Restrictions on Transferability during Restricted
Period. Unless otherwise determined by the Committee at or after the date of
grant, the Restricted Period applicable to any Award of Restricted Stock or
Restricted Units shall lapse, and the shares of Common Stock related to such
Award shall become freely transferable, as to an equal amount of shares of
Restricted Stock or Restricted Units on each of the first five (5) anniversaries
of the date of grant. Restricted Stock or Restricted Units may not be sold,
assigned, pledged or otherwise encumbered, except as herein provided, during the
Restricted Period. Any certificates issued in respect of Restricted Stock shall
be registered in the name of the Participant and deposited by such Participant,
together with a stock power endorsed in blank, with the Company. At the
expiration of the Restricted Period with respect to any award of Restricted
Stock, unless otherwise forfeited, the Company shall deliver such certificates
to the Participant or to the Participant's legal representative. At or after the
date of grant, the Committee may accelerate the vesting of any Award of
Restricted Stock or Restricted Units or waive any conditions to the vesting of
any such Award.

        (e) Rights as a Stockholder; Dividend Equivalents. Unless otherwise
determined by the Committee at or after the date of grant, Participants granted
shares of Restricted Stock shall be entitled to receive, either currently or at
a future date, as specified by the Committee, all dividends and other
distributions paid with respect to such shares, provided that if any such
dividends or distributions are paid in shares of Common Stock or other property
(other than cash), such shares and other property shall be subject to the same
forfeiture restrictions and restrictions on transferability as apply to the
shares of Restricted Stock with respect to which they were paid. The Committee
will determine whether and to what extent to credit to the account of, or to pay
currently to, each recipient of Restricted Units, an amount equal to any
dividends paid by the Company during the Restricted Period with respect to the
corresponding number of shares of Common Stock ("Dividend Equivalents"). To the
extent provided by the Committee at or after the date of grant, any Dividend
Equivalents with respect to cash dividends on the Common Stock credited to a
Participant's account shall be deemed to have been invested in shares of Common
Stock on the record date established for the related dividend and, accordingly,
a number of additional Restricted Units shall be credited to such Participant's
account equal to the greatest whole number which may be obtained by dividing (x)
the value of such Dividend Equivalent on the record date by (y) the Fair Market
Value of a share of Common Stock on such date.

10.    Change in Control.

        (a) Accelerated Vesting and Payment. Subject to the provisions of
Section 10(b), in the event of a Change in Control, each Option and Stock
Appreciation Right shall promptly be canceled in exchange for a payment in cash
of an amount equal to the excess of the Change in Control Price over the
exercise price for such Option or the base price for such Stock Appreciation
Right, whichever is applicable; and the Restricted Period applicable to all
shares of Restricted Stock or Restricted Units shall expire and all such shares
shall become nonforfeitable and immediately transferable.

        (b) Alternative Awards. Notwithstanding the provisions of Section 10(a),
no cancellation, acceleration of exercisability, vesting, cash settlement or
other payment shall occur with respect to any Award or any class of Awards if
the Committee reasonably determines in good faith prior to the occurrence of a
Change in Control that such Award or class of Awards shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an "Alternative Award") by a Participant's
employer (or the parent or a subsidiary of such employer) immediately following
the Change in Control, provided that any such Alternative Award must:

        (i) be based on stock which is traded on an established securities
market, or which will be so traded within 60 days following the Change in
Control;

        (ii) provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights and entitlements applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment;

        (iii) have substantially equivalent economic value to such Award
(determined by the Committee as constituted immediately prior to the Change in
Control, in its sole discretion, promptly after the Change in Control); and

        (iv) have terms and conditions which provide that if the Participant's
employment is involuntarily terminated or constructively terminated (other than
for Cause) upon or following such Change in Control, any conditions on a
Participant's rights under, or any restrictions on transfer or exercisability
applicable to, each such Alternative Award shall be waived or shall lapse, as
the case may be.

        For this purpose, a constructive termination shall mean a termination of
employment by a Participant following a material reduction in the Participant’s
compensation, a material reduction in the Participant’s responsibilities or the
relocation of the Participant’s principal place of employment to another
location a material distance farther away from the Participant’s home, in each
case, without the Participant’s prior written consent.

        (c) In the event of a Change in Control, each Participant shall be
deemed to have earned Performance Shares with respect to each of his or her
Performance Share Awards outstanding at the date of such Change in Control. The
number of Performance Shares so earned for each Award shall be computed by
determining the number of Performance Shares that would have been paid if the
subject Award Period had ended on the December 31 immediately preceding the
Change in Control (based on the conditions set by the Committee for payment of
Performance Share Awards for the subject Award Period), provided that in no
event shall the number of Performance Shares earned be less than the aggregate
number of Performance Shares at the target performance level (as identified in
the applicable Award letter) with respect to such Award. Performance Share
Awards granted in the year of the Change in Control shall be earned at the same
percentage as Awards granted in the year preceding the year of the Change in
Control. Each Performance Share so earned shall be canceled in exchange for an
immediate payment in cash of an amount based upon the Change in Control Price.

11.    General Provisions.

        (a) Withholding. The Company shall have the right to deduct from all
amounts paid to a Participant in cash (whether under the Plan or otherwise) any
taxes required by law to be withheld in respect of Awards under the Plan. In the
case of any Award satisfied in the form of Common Stock, no shares shall be
issued unless and until arrangements satisfactory to the Committee shall have
been made to satisfy any withholding tax obligations applicable with respect to
such Award. Without limiting the generality of the foregoing and subject to such
terms and conditions as the Committee may impose, the Company shall have the
right to retain, or the Committee may, subject to such terms and conditions as
it may establish from time to time, permit Participants to elect to tender,
Common Stock (including Common Stock issuable pursuant to an Award) to satisfy,
in whole or in part, the amount required to be withheld.

        (b) Awards. Each Award hereunder shall be evidenced in writing. The
written agreement shall be delivered to the Participant and shall incorporate
the terms of the Plan by reference and specify the terms and conditions thereof
and any rules applicable thereto.

        (c) Cancellation of Performance Shares. With the written consent of a
Participant holding Performance Shares granted to him or her under the Plan, the
Committee may cancel such Performance Shares. In the event of any such
cancellation, all rights of the former holder of such cancelled Performance
Shares in respect to such cancelled Performance Shares shall immediately
terminate.

        (d) No Assignment of Interest. Unless the Committee shall permit (on
such terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant's immediate family or to a trust or similar
arrangement for the benefit of such immediate family members (collectively, the
"Permitted Transferees"), an Award or interest of any Participant in the Plan
shall not be assignable, either by voluntary assignment or by operation of law,
and any assignment of such interest, whether voluntary or by operation of law,
shall render the Award void, except that cash or shares of Common Stock payable
under the Plan shall be transferable by testamentary will or by the laws of
descent and distribution. All shares of Common Stock paid pursuant to the Plan
are to be taken subject to an investment representation by the Participant or
other recipient that any such shares are acquired for investment and not with a
view to distribution and that such shares shall not be transferred or sold until
registered in compliance with the Securities Act of 1933 or unless an exemption
therefrom is available in the opinion of the General Counsel for the Company.
All rights with respect to Awards granted to a Participant under the Plan shall
be exercisable during his or her lifetime only by such Participant, or, if
applicable, the Permitted Transferees.

        (e) Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant's death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant's spouse or, if no spouse
survives the Participant, the Participant's estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.

        (f) Employment Rights. An Award made under the Plan shall not confer any
right on the Participant to continue in the employ of the Company or any
subsidiary or limit in any way the right of the Participant's employer to
terminate his or her employment at any time.

        (g) Expenses. The expenses of administering the Plan shall be borne by
the Company.

        (h) No Rights to Awards, No Shareholder Rights. No Participant or
Eligible Employee shall have any claim to be granted any Award under the Plan,
and there is no obligation of uniformity of treatment of Participants and
Eligible Employees. Subject to the provisions of the Plan and the applicable
Award, no person shall have any rights as a shareholder with respect to any
shares of Common Stock to be issued under the Plan prior to the issuance
thereof.

        (i) Construction of the Plan. The validity, construction,
interpretation, administration and effect of the Plan and of its rules and
regulations, and rights relating to the Plan, shall be determined solely in
accordance with the laws of the State of Delaware.

        (j) Legend. To the extent any stock certificate is issued to a
Participant in respect of shares of Restricted Stock awarded under the Plan
prior to the expiration of the applicable Restricted Period, such certificate
shall be registered in the name of the Participant and shall bear the following
(or similar) legend:

        “The shares of stock represented by this certificate are subject to the
terms and conditions contained in the Protective Life Corporation Long-Term
Incentive Plan and the Award Agreement, dated as of , between the Company and
the Participant, and may not be sold, pledged, transferred, assigned,
hypothecated or otherwise encumbered in any manner (except as provided in the
Plan or in such Award Agreement) until _______________.”

Upon the lapse of the Restricted Period with respect to any such shares of
Restricted Stock, the Company shall issue or have issued new share certificates
without the legend described herein in exchange for those previously issued.

        (k) Effective Date. The Plan is a continuation of the Company's 1997
Long-Term Incentive Compensation Plan. The Plan, as amended and restated herein,
shall be effective on the date the Plan is approved by shareholders. No Awards
may be granted under the Plan after December 31, 2012.

        (l) Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, provided that no amendment shall be
made without shareholder approval if such amendment would

        (i) increase the number of shares of Common Stock subject to the Plan,
except pursuant to Section 4(c);

        (ii) change the exercise price at which Options may be granted, or the
base price at which Stock Appreciation Rights may be granted;

        (iii) change the definition of Performance Share; or

        (iv) remove the administration of the Plan from the Committee.

Without the written consent of an affected Participant, no termination,
suspension or modification of the Plan shall adversely affect any right of such
Participant under the terms of an Award granted before the date of such
termination, suspension or modification.

        (m) Amendment of Awards. The Committee shall have the authority to amend
any Award to include any provision which, at the time of such amendment, is
authorized under the terms of the Plan; provided, however, that (i) no
outstanding Award may be revoked or altered in a manner unfavorable to the
Participant without the written consent of the Participant, (ii) no outstanding
Option may be altered in a manner that reduces the exercise price (except as
provided in Section 4(c)), and (iii) no outstanding Stock Appreciation Right may
be altered in a manner that reduces the base price (except as provided in
Section 4(c)).

        (n) Application of Proceeds. The proceeds received by the Company from
the sale of its shares under the Plan will be used for general corporate
purposes.

        (o) Compliance with Legal and Exchange Requirements. The Plan, the grant
and exercise of Awards hereunder, and the other obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may (i) postpone the exercise
of Awards, the issuance or delivery of Common Stock under any Award or any other
action under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Common Stock or other required action under any federal or state law, rule, or
regulation, (ii) require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Common Stock in compliance with applicable laws, rules,
and regulations, and (iii) pay the Participant, in lieu of shares of Common
Stock, cash in an amount based upon the Fair Market Value of a share of Common
Stock as of the date shares of Common Stock would otherwise be issuable with
respect to an Award. The Company shall not be obligated to recognize the
exercise of any Award or to otherwise sell or issue Common Stock in violation of
any such laws, rules, and regulations. Any postponement of the exercise or
settlement of any Award under this Section 11(o) shall not extend the term of
such Award, and the Company, its officers and employees, the Board and the
Committee shall have no obligation or liability to a Participant with respect to
any Award (or Common Stock issuable thereunder) because of any actions taken
pursuant to the provisions of this Section 11(o).

        (p) Deferrals. The Committee may postpone the exercise of Awards, the
issuance or delivery of Common Stock under any other Award or any other action
under the Plan to prevent the Company or any of its Subsidiaries from being
denied a federal income tax deduction with respect to any Award other than an
Incentive Stock Option.

        (q) Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

        IN WITNESS WHEREOF, the Company has executed this document as of March
3, 2003.

PROTECTIVE LIFE CORPORATION /s/ John D. Johns John D. Johns Chairman of the
Board, President and Chief Executive Officer